Order entered July 13, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01503-CV

                         HOSSEIN JAHANSHAHI, Appellant

                                          V.

                          MASOOMEH JANGRAVI, Appellee

                   On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-11-03913

                                       ORDER
      Appellant’s July 1, 2016 “Motion for Appellant Oral Argument and Speedy Court Date”

is DENIED.


                                                 /s/   DAVID EVANS
                                                       JUSTICE